DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ROBERTA SIRGUTZ,
                             Appellant,

                                    v.

   BRIAN SIRGUTZ, as Personal Representative of the ESTATE OF
                      STANLEY SIRGUTZ,
                           Appellee.

                              No. 4D18-1265

                          [November 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
502015DR005549XXXXSB.

  Esther A. Zaretsky of the Law Office of Esther A. Zaretsky, West Palm
Beach, for appellant.

   Brian M. Moskowitz of the Law Offices of Brian M. Moskowitz, Boca
Raton, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.